Name: Commission Regulation (EEC) No 2458/90 of 24 August 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 90 Official Journal of the European Communities No L 231 /9 COMMISSION REGULATION (EEC) No 2458/90 of 24 August 1990 fixing the import levies on frozen sheepmeat and goatmeat which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80, the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; whereas a special levy may be fixed for products origin ­ ating in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (') and in parti ­ cular Article 10 thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 3013/89, a levy is applicable to the products falling within CN codes 0204 30 00, 0204 41 00, 0204 42 10, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 00, 0204 50 5 1 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79 listed in Annex II to that Regulation ; Whereas, pursuant to Article 12 of Regulation (EEC) No 3013/89, the levy on frozen carcases and halfcarcases is to be equal to the difference between : (a) the basic price multiplied by a coefficient representing the relationship existing in the Community between the price of fresh meat of a category competitive with the frozen meat in question, presented in the same form, and the average price of fresh and chilled sheep carcases, and (b) the Community free-at-frontier offer price for the said frozen meat ; Whereas the seasonally-adjusted basic price for the 1990 marketing year is fixed in Article 2 of Council Regulation (EEC) No 1248/89 (2) ; whereas the coefficient referred to in Article 2 ( 1 ) (a) of Regulation (EEC) No 3013/89 is fixed in Article 2 (2) of Regulation (EEC) No 2668/80 (3), as amended by Regulation (EEC) No 3939/87 (4) ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regards quality and quantity, recorded over the period from the 21st day of the preceding month to the 20th day of the month during Whereas the levy on the meat falling within CN codes 0204 30 00, 0204 41 00, 0204 42 1 0, 0204 42 30, 020442 50, 0204 42 90, 0204 43 00, 0204 50 51 , 020450 53, 0204 50 55, 0204 50 59 , 020450 71 and 0204 50 79 listed in Annex II to Regulation (EEC) No 3013/89 is to be equal to the levy determined for frozen carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coeffi ­ cients are fixed in Annex II to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arrangements made by the Community with certain non-member countries ; Whereas Council Regulation (EEC) No 715/90 (5), lays down the arrangements applicable On agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States or in the overseas countries and territories ;(') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 10 . (3) OJ No L 276, 20. 10. 1980, p. 39. 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 84, 30. 3 . 1990, p. 85. No L 231 /10 Official Journal of the European Communities 25. 8 . 90 tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . 25, 8 . 90 Official Journal of the European Communities No L 231 /11 ANNEX to the Commission Regulation of 24 August 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 36 from 3 to 9 September 1990 Week No 37 from 10 to 16 September 1990 Week No 38 from 17 to 23 September 1990 Week No 39 from 24 to 30 September 1990 0204 30 00 122,785 122,785 122,785 123,175 0204 41 00 122,785 122,785 122,785 123,175 0204 42 10 85,950 85,950 85,950 86,223 0204 42 30 135,064 135,064 135,064 135,493 0204 42 50 159,621 159,621 159,621 160,128 0204 42 90 159,621 159,621 159,621 160,128 0204 43 00 223,469 223,469 223,469 224,179 0204 50 51 122,785 122,785 122,785 123,175 0204 50 53 85,950 85,950 85,950 86,223 0204 50 55 135,064 135,064 135,064 135,493 0204 50 59 159,621 159,621 159,621 160,128 0204 50 71 159,621 159,621 159,621 160,128 0204 50 79 223,469 223,469 223,469 224,179 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .